DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Claims 1, 2, 5-11, 53 and 54 are amended. Claims 1, 2, 5-11, 16, 17, 19, 21, 31-33, 37, 53 and 54 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 is being considered by the examiner. Note, however, that the first four foreign references are lined through because the references are in Japanese and there is no translation or concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, and therefore does not comply with 37 CFR 1.98(a)(3)(i).
Rejections Withdrawn
Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 8, 16, 17, 19, 21, 31-33 and 37 under 35 U.S.C. 103 as being unpatentable over Pardridge (WO 2009/070597—of record) in view of Demeule (WO 2010/142035—of record) and Schuurman et al. (20110045007—of record) is withdrawn upon further consideration. Specifically, see Applicant’s arguments at pages 6-7 noting that Pardridge and Demeule teach delivery of proteins across the blood brain barrier (BBB), and while the reference by Schuurman et al. teaches that fusion with Fc can be used to extend half-life, it is silent with regard to its effect upon facilitating BBB crossing.

The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Pardridge (WO 2009/070597) in view of Demeule (WO 2010/142035) and Schuurman et al. (20110045007) as applied to claims 1, 2, 8, 16, 17, 19, 21, 31-33 and 37 above, and further in view of Jacobs et al. (Protein Engineering, Design & Selection, 2015, vol. 28 no. 10, pp. 385-3) is withdrawn upon further consideration. See the preceding paragraph regarding the combined teachings of Pardridge, Demeule and Schuurman et al., hereby incorporated, for the reasons behind the withdrawal.

The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Pardridge (WO 2009/070597) in view of Demeule (WO 2010/142035) and Schuurman et al. (20110045007) as applied to claims 1, 2, 8, 16, 17, 19, 21, 31-33 and 37 above, and further in view of W. Kang and J. Jang, (Acta Biochim Biophys Sin (2009): 16-20—
 
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Pardridge (WO 2009/070597) in view of Demeule (WO 2010/142035) and Schuurman et al. (20110045007) as applied to claims 1, 2, 8, 16, 17, 19, 21, 31-33 and 37 above, and further in view of Rogers et al. (Current Pharmaceutical Design, 2015, 21, 1899-1907) is withdrawn upon further consideration. See the preceding paragraph regarding the combined teachings of Pardridge, Demeule and Schuurman et al., hereby incorporated, for the reasons behind the withdrawal.

The rejection of claims 9-11, 53 and 54 under 35 U.S.C. 103 as being unpatentable over Pardridge (WO 2009/070597) in view of Demeule (WO 2010/142035) and Schuurman et al. (20110045007) as applied to claims 1, 2, 8, 16, 17, 19, 21, 31-33 and 37 above, and further in view of Hu (WO 97/11964—on IDS filed 05/15/2020) is withdrawn upon further consideration. See the preceding paragraph regarding the combined teachings of Pardridge, Demeule and Schuurman et al., hereby incorporated, for the reasons behind the withdrawal.

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-11, 16, 17, 19, 21, 31-33, 37, 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that part B of the A-L-B formula for the GDNF fusion polypeptide “has at least 95% sequence identity to a GDNF variant, wherein the sequence of the GDNF variant is the sequence of amino acids 92-211 of SEQ ID NO: 1 or a fragment thereof comprising amino acids 118-211 of SEQ ID NO: 1.” It is not clear from the amended claim whether the recited “fragment thereof” refers back to “B” or to “a GDNF variant”.
A narrower reading of the claim interprets “a fragment thereof” as a GDNF variant encompassing a polypeptide that consists of residues 118-211, or polypeptides that may comprise additional residues, as long as the polypeptides retain 95% sequence identity to residues 118-211 of SEQ ID NO: 1 overall. A broader reading of the claim interprets “a fragment thereof” as a fragment of residues 92-211 that must comprise residues 118-211 of SEQ ID NO: 1, but does not require 95% sequence 
Claims 2, 5-11, 16, 17, 19, 21, 31-33, 37, 53 and 54 are indefinite for depending from an indefinite claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of For the purpose of this rejection, the claims are interpreted narrowly. Claims 9 and 10 do not properly limit claim 1.
Claim 1 recites that part B of the A-L-B formula for the GDNF fusion polypeptide “has at least 95% sequence identity to a GDNF variant, wherein the sequence of the GDNF variant is the sequence of amino acids 92-211 of SEQ ID NO: 1 or a fragment thereof comprising amino acids 118-211 of SEQ ID NO: 1.” Thus, the B portion of claim 1 can be interpreted as encompassing either a polypeptide at least 95% to either (i) residues 92-211 of SEQ ID NO: 1 or (ii) residues comprising 118-211 of SEQ ID NO: 1. The “fragment thereof” may consist of only residues 118-211, or may comprise additional residues, as long as it still retains 95% sequence identity to residues 118-211 of SEQ ID NO: 1 overall. Since claim 1 recites 95% sequence identity, this means that option (i), which has 120 amino acid residues may differ by up to 6 amino acids and option (ii), which has 94 amino acid residues may differ by up to 4 amino acids. Claim 9 recites that the sequence of the GDNF variant is the sequence of amino acids 110-211 of SEQ ID NO: 1 and claim 10 recites that the sequence of B is the sequence of amino acids 110-211 of SEQ ID NO: 1. Therefore, claims 9 and 10 both encompass GDNF variant sequences having 102 amino acids. A polypeptide having 102 sequences differs by more than 95% identity to either options recited in claim 1 because it differs by more than 6 amino acids to residues 92-211 of SEQ ID NO: 1 or 4 amino acids to residues 118-211 of SEQ ID NO: 1. In summary, it is not clear how either claims 9 or 10 properly limit claim 1.


Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 2, 8-11, 16, 19, 31-33, 37, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Pardridge (WO 2009/070597—of record) in view of Hu (WO 97/11964—on IDS filed 05/15/2020). Claim 1 recites a glial-derived neurotrophic factor (GDNF) fusion polypeptide comprising the formula A-L-B, wherein A is an Fc domain, an albumin-binding peptide, a fibronectin domain, or a human serum album in; L is a linker; and B has at least 95% sequence identity to a GDNF variant, wherein the sequence of the GDNF variant is the sequence of amino acids 92-211 of SEQ ID NO: 1 or a fragment thereof comprising amino acids 118-211 of SEQ ID NO: 1. For the purpose of this rejection, the claims are interpreted broadly as encompassing a GDNF fragment that comprises amino acids 118-211 of SEQ ID NO: 1, but does not require 95% sequence identity to amino acids 118-211 of SEQ ID NO: 1.
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Pardridge teaches a HIRMAb-GDNF fusion protein comprising a (1) signal peptide, (2) the variable heavy chain (VH) region of the of the chimeric HIRMAb, (3) the human IgG1 constant region comprising CH1, hinge, CH2, and CH3 domains, (4) a Ser-Ser linker (a short amino acid sequence also known as a spacer) and (5) mature human GDNF. Although Pardridge additionally discloses a VH region of HIRMAb, this is not precluded by a fusion polypeptide comprising the formula A-L-B as set forth in the claims. The term “comprising”, 
The instant specification defines “Fc domain” as “a protein having at least 80% sequence identity (e.g., at least 85%, 90%, 95%, 97%, or 100% sequence identity) to a human Fc domain that includes at least a CH2 domain and a CH3 domain…[and] optionally a hinge region” (see p. 4, lines 27-29). Thus, the IgG1 region disclosed by Pardridge, which comprises at least a CH2 and CH3, plus the hinge, meets the limitation of an Fc region. An alignment between SEQ ID NO: 46 of Pardridge and instant SEQ ID NO: 33, which is the fusion polypeptide: Fc-GGG-hGDNF92-211 shows that there is a greater than 80% homology between the IgG1 portion and the Fc portion of instant SEQ ID NO: 33, which is underlined below:
RESULT 4
AWW47596
ID   AWW47596 standard; protein; 598 AA.
AC   AWW47596;
DT   23-JUL-2009  (first entry)
DE   Human IgG1 heavy chain-human GDNF fusion protein SEQ ID:46.
KW   blood-brain barrier; protein therapy; therapeutic; neurological disease;
KW   neuroprotective; central nervous system disease; spinal cord injury;
KW   vulnerary; brain injury; vulnerary; brain ischemia; cerebroprotective;
KW   vasotropic; neurodegenerative disease; drug dependence; antiaddictive;
KW   antidote; psychiatric-gen.; alcoholism; antialcoholic;
KW   parkinsons disease; antiparkinsonian; motor neurone disease;
KW   growth-disorder-gen.; Immunoglobulin G1; IgG1; heavy chain;
KW   Glial cell neurotrophic factor ligand; GDNF; fusion protein.
OS   Homo sapiens.

CC PN   WO2009070597-A2.
CC PD   04-JUN-2009.
CC PF   25-NOV-2008; 2008WO-US084718.
PR   26-NOV-2007; 2007US-0990290P.
CC PA   (ARMA-) ARMAGEN TECHNOLOGIES INC.
CC PI   Boado RJ,  Pardridge WM;
DR   WPI; 2009-K12219/39.
DR   N-PSDB; AWW47595.
CC PT   New composition comprises a neurotherapeutic peptide comprising an amino 
CC PT   acid sequence identical to the mature human glial-derived neurotrophic 
CC PT   factor (GDNF), useful for treating a neurological disorder, e.g. brain 
CC PT   injury.
CC PS   Example 15; SEQ ID NO 46; 164pp; English.
CC   The present invention relates to a novel composition, which comprises a 
CC   neurotherapeutic peptide. The neurotherapeutic peptide contains an amino 
CC   acid sequence, which is at least 80% identical to a mature human glial-
CC   derived neurotrophic factor/GDNF AWW47602, and is covalently linked to a 
CC   structure that is capable of crossing the blood-brain barrier (BBB). The 
CC   invention further discloses a recombinant mammalian cell comprising the 
CC   composition. The composition of the invention is useful for treating a 
CC   neurological disorder, or a central nervous system (CNS) disorder (e.g., 
CC   spinal cord injury, brain injury, focal brain ischemia, global brain 
CC   ischemia, or a chronic disorder selected from chronic neurodegenerative 
CC   disease, drug addiction, or alcohol addiction, where chronic 
CC   neurodegenerative diseases include Parkinson's disease or motor neuron 
CC   disease) and substance abuse in an individual. The present sequence 
CC   represents a fusion protein comprising a human immunoglobulin G1 (IgG1) 
CC   heavy chain (HC), and a human GDNF (glial cell neurotrophic factor), 
CC   which is used in the composition of the invention for treating 
CC   neurological disorders.
SQ   Sequence 598 AA;

  Query Match             93.0%;  Score 1855.5;  DB 14;  Length 598;
  Best Local Similarity   95.6%;  
  Matches  347;  Conservative    0;  Mismatches    3;  Indels   13;  Gaps    1;

Qy         20 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 79
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        236 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 295

Qy         80 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 139
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        296 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 355

Qy        140 GQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 199
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        356 GQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 415

Qy        200 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGG---------- 249
              |||||||||||||||||||||||||||||||||||||||||||||||             
Db        416 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKSSSPDKQMAVLPR 475

Qy        250 ---NRQAAAANPENSRGKGRRGQRGKNRGCVLTAIHLNVTDLGLGYETKEELIFRYCSGS 306
                 |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        476 RERNRQAAAANPENSRGKGRRGQRGKNRGCVLTAIHLNVTDLGLGYETKEELIFRYCSGS 535


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        536 CDAAETTYDKILKNLSRNRRLVSDKVGQACCRPIAFDDDLSFLDDNLVYHILRKHSAKRC 595

Qy        367 GCI 369
              |||
Db        596 GCI 598

The second factor to consider is to ascertain the differences between the prior art and the instant claims. Pardridge does not teach that the GDNF portion of the fusion protein is one of the recited truncated GDNF variants/fragments. Hu teaches various truncated GDNF proteins including the variant, Gly33-Ile134, comprising residues 110-211 of instant SEQ ID NO: 1 and sharing 100% sequence identity therewith (see p. 17, lines 2-9):
RESULT 1
AAW15745
ID   AAW15745 standard; protein; 103 AA.
AC   AAW15745;
DT   21-OCT-2004  (revised)
DT   28-NOV-1997  (first entry)
DE   (Gly33-Ile134) truncated GDNF.
KW   Glial cell line-derived neurotrophic factor; GDNF; human; dopaminergic;
KW   nerve cell; Parkinson's disease; gene therapy.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
CC PN   WO9711964-A1.
CC PD   03-APR-1997.
CC PF   16-SEP-1996;   96WO-US014915.
PR   28-SEP-1995;   95US-00535681.
CC PA   (AMGE-) AMGEN INC.
CC PI   Hu S;
DR   WPI; 1997-212849/19.
DR   N-PSDB; AAT60546.
CC PT   Truncated glial cell line-derived neurotrophic factor protein - used in 
CC PT   the treatment and gene therapy of Parkinson's disease.
CC PS   Example 3; Page 78-79; 105pp; English.
CC   This polypeptide comprises (Gly33-Ile134)-truncated glial cell line-
CC   derived neurotrophic factor (GDNF) protein. It can be expressed in host 
CC   cells using a vector carrying a truncated GDNF polynucleotide (see 
CC   AAT60546) produced by recombinant genetic engineering techniques. Claimed
CC   truncated GDNFs can be used in the treatment of nervous system damage 
CC   caused by disease or injury, esp. in the treatment of Parkinson's 
CC   disease. Also claimed are the vector, the host cell (pref. E. coli or 
CC   CHO), the polynucleotide and a composition comprising mature GDNF (see 
CC   AAW15706) and one or more truncated GDNFs of mol.wt. 29-40 kDa. The 
CC   polynucleotide can be used to provide in vivo production of truncated 
CC   GDNF, thereby providing gene therapy

CC   Revised record issued on 21-OCT-2004 : Correction to OS line
SQ   Sequence 103 AA;

  Query Match             100.0%;  Score 547;  DB 1;  Length 103;
  Best Local Similarity   100.0%;  
  Matches  102;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GQRGKNRGCVLTAIHLNVTDLGLGYETKEELIFRYCSGSCDAAETTYDKILKNLSRNRRL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 GQRGKNRGCVLTAIHLNVTDLGLGYETKEELIFRYCSGSCDAAETTYDKILKNLSRNRRL 61

Qy         61 VSDKVGQACCRPIAFDDDLSFLDDNLVYHILRKHSAKRCGCI 102
              ||||||||||||||||||||||||||||||||||||||||||
Db         62 VSDKVGQACCRPIAFDDDLSFLDDNLVYHILRKHSAKRCGCI 103

The GDNF fragment taught by Hu meets the limitations of a fragment comprising amino acids 118-211 and 117-211 of SEQ ID NO: 1. Further, Hu contemplates the attachment of additional N-terminal residues that comprise GDNF92-211 (see pages 13, lines 19-36 through p. 14, particularly SEQ ID NO: 25). Hu also contemplates amino-terminal fusions comprising up to 100 or more amino acid residues (see p. 19, lines 15-17).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Pardridge by using truncated GDNF peptides in the fusion protein, as taught in Hu because Hu teaches that the invention is based upon the “unexpected discovery” that mature GDNF that has been “clipped or truncated” retains biological activity (see p. 8, lines 22-25). Since the truncated GDNF polypeptides are biologically active, one having ordinary skill in the art at the time of the filing of the invention would recognize that the truncated variants constitute a simple substitution of one known element for another. The person of ordinary skill in the art would also have been motivated to use the truncated mature GDNF fragments because of pharmacological advantages.  See p. 13, lines 9-13 of Hu:
[T]he pI of [the]…truncated GDNF protein, will be reduced from about 10 to about 8.0-8.5. This makes the protein significantly less basic which could in turn provide beneficial effects including better receptor binding 

Furthermore, the person of ordinary skill in the art could have reasonably expected success because of the benefits of the truncated GDNF peptides taught by Hu. The truncated GDNF proteins are biologically active and can increase dopamine uptake (see p. 17, 2nd paragraph of Hu). In addition production of the truncated GDNF proteins is simplified because they are less susceptible to proteolytic processing and dimerization, easier to produce and isolate and less likely to contain impurities (see paragraph bridging pages 17-18 of Hu).
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 1, 5, 8-11, 19, 31-33, 37, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (20150064185) in view of Hu (WO 97/11964—on IDS filed 05/15/2020). Claim 1 recites a glial-derived neurotrophic factor (GDNF) fusion polypeptide comprising the formula A-L-B, wherein A is an Fc domain, an albumin-binding peptide, a fibronectin domain, or a human serum album in; L is a linker; and B has at least 95% sequence identity to a GDNF variant, wherein the sequence of the GDNF variant is the sequence of amino acids 92-211 of SEQ ID NO: 1 or a fragment thereof comprising amino acids 118-211 of SEQ ID NO: 1. For the purpose of this rejection, the claims are interpreted broadly as encompassing a GDNF fragment that comprises amino acids 118-211 of SEQ ID NO: 1, but does not require 95% sequence identity to amino acids 118-211 of SEQ ID NO: 1.
The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Holt teaches conjugation of a serum 
The drug fusions of the invention are fusion proteins that comprise a continuous polypeptide chain, said chain comprising an antigen-binding fragment of an antibody that binds serum albumin as a first moiety, linked to a second moiety that is a polypeptide drug. The first and second moieties can be directly bonded to each other through a peptide bond, or linked through a suitable amino acid, or peptide or polypeptide linker. Additional moieties (e.g., third, fourth) and/or linker sequences can be present as appropriate. The first moiety can be in an N-terminal location, C-terminal location or internal relative to the second moiety (i.e., the polypeptide drug). 

Thus, Holt contemplate a fusion protein in which the antibody or fragment thereof that binds albumin is attached to the N-terminal location of the polypeptide drug. Although Holt contemplates the attachment of additional moieties, this is not precluded by a fusion polypeptide comprising the formula A-L-B as set forth in the claims. The term “comprising”, synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, un-recited elements such as third or fourth moieties (see MPEP 2111.03 (I)). The nucleic acid molecule, vector and host cell that expresses the fusion polypeptides are taught at paragraphs [0180]-[0183] of Holt. Holt contemplates pharmaceutical compositions comprising the fusion polypeptides (see paragraph [0198]).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Holt does not teach that the GDNF portion of the fusion protein is one of the recited truncated GDNF variants/fragments. Hu teaches various truncated GDNF proteins including the variant, Gly33-Ile134, comprising residues 110-211 of instant SEQ ID NO: 1 and sharing 100% sequence identity therewith (see p. 17, lines 2-9):

AAW15745
ID   AAW15745 standard; protein; 103 AA.
AC   AAW15745;
DT   21-OCT-2004  (revised)
DT   28-NOV-1997  (first entry)
DE   (Gly33-Ile134) truncated GDNF.
KW   Glial cell line-derived neurotrophic factor; GDNF; human; dopaminergic;
KW   nerve cell; Parkinson's disease; gene therapy.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
CC PN   WO9711964-A1.
CC PD   03-APR-1997.
CC PF   16-SEP-1996;   96WO-US014915.
PR   28-SEP-1995;   95US-00535681.
CC PA   (AMGE-) AMGEN INC.
CC PI   Hu S;
DR   WPI; 1997-212849/19.
DR   N-PSDB; AAT60546.
CC PT   Truncated glial cell line-derived neurotrophic factor protein - used in 
CC PT   the treatment and gene therapy of Parkinson's disease.
CC PS   Example 3; Page 78-79; 105pp; English.
CC   This polypeptide comprises (Gly33-Ile134)-truncated glial cell line-
CC   derived neurotrophic factor (GDNF) protein. It can be expressed in host 
CC   cells using a vector carrying a truncated GDNF polynucleotide (see 
CC   AAT60546) produced by recombinant genetic engineering techniques. Claimed
CC   truncated GDNFs can be used in the treatment of nervous system damage 
CC   caused by disease or injury, esp. in the treatment of Parkinson's 
CC   disease. Also claimed are the vector, the host cell (pref. E. coli or 
CC   CHO), the polynucleotide and a composition comprising mature GDNF (see 
CC   AAW15706) and one or more truncated GDNFs of mol.wt. 29-40 kDa. The 
CC   polynucleotide can be used to provide in vivo production of truncated 
CC   GDNF, thereby providing gene therapy
CC   
CC   Revised record issued on 21-OCT-2004 : Correction to OS line
SQ   Sequence 103 AA;

  Query Match             100.0%;  Score 547;  DB 1;  Length 103;
  Best Local Similarity   100.0%;  
  Matches  102;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GQRGKNRGCVLTAIHLNVTDLGLGYETKEELIFRYCSGSCDAAETTYDKILKNLSRNRRL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 GQRGKNRGCVLTAIHLNVTDLGLGYETKEELIFRYCSGSCDAAETTYDKILKNLSRNRRL 61

Qy         61 VSDKVGQACCRPIAFDDDLSFLDDNLVYHILRKHSAKRCGCI 102
              ||||||||||||||||||||||||||||||||||||||||||
Db         62 VSDKVGQACCRPIAFDDDLSFLDDNLVYHILRKHSAKRCGCI 103

The GDNF fragment taught by Hu meets the limitations of a fragment comprising amino acids 118-211 and 117-211 of SEQ ID NO: 1. Further, Hu contemplates the attachment of additional N-terminal residues that comprise GDNF92-211 (see pages 13, lines 19-36 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Holt by using truncated GDNF peptides in the fusion protein, as taught in Hu because Hu teaches that the invention is based upon the “unexpected discovery” that mature GDNF that has been “clipped or truncated” retains biological activity (see p. 8, lines 22-25). Since the truncated GDNF polypeptides are biologically active, one having ordinary skill in the art at the time of the filing of the invention would recognize that the truncated variants constitute a simple substitution of one known element for another. The person of ordinary skill in the art would also have been motivated to use the truncated mature GDNF fragments because of pharmacological advantages.  See p. 13, lines 9-13 of Hu:
[T]he pI of [the]…truncated GDNF protein, will be reduced from about 10 to about 8.0-8.5. This makes the protein significantly less basic which could in turn provide beneficial effects including better receptor binding and decreased cytotoxicity at the site of administration, such as an intrathecal injection site.

Furthermore, the person of ordinary skill in the art could have reasonably expected success because of the benefits of the truncated GDNF peptides taught by Hu. The truncated GDNF proteins are biologically active and can increase dopamine uptake (see p. 17, 2nd paragraph of Hu). In addition production of the truncated GDNF proteins is simplified because they are less susceptible to proteolytic processing and dimerization, easier to produce and isolate and less likely to contain impurities (see paragraph bridging pages 17-18 of Hu).
Thus the claims do not contribute anything non-obvious over the prior art.
Response to Arguments
	Note, that although the arguments are directed to now withdrawn rejections, some of the arguments are relevant to the current rejections and are addressed herein.
	Applicant argues at p. 8 that attaching the fusion moiety to the N-terminus of an effector protein is uncommon, particularly for proteins that are members of the TGFβ superfamily, of which GDNF is a member. Applicant further asserts that “a person of skill in the art at the time of filing would have recognized that most Fc fusion proteins containing a member of the TGFβ superfamily have the Fc domain positioned at the C-terminus of the effector protein, citing references by Yaden et al. (J Pharmacol Exp Ther., 2014, 349(2):355-371); Wolfman et al. (Proc Natl Acad Sci U S A., 2003, 100(26):15842-15846); and Zhang et al. (J Immunol., 2010, 185(8):4750-4759). Accordingly, absent evidence, a skilled artisan would not have been able to predict that a fusion moiety could be successfully attached to the N-terminus of a TGFβ superfamily protein.

	This argument has been fully considered but is not found persuasive. Applicant cites references by Yaden et al., Wolfman et al. and Zhang et al. to support an argument that most Fc fusion proteins containing a member of the TGFβ superfamily have the Fc domain positioned at the C-terminus of the effector protein. Yaden et al. teach an Fc fusion protein with follistatin; Wolfman et al. teach myostatin-Fc fusion proteins and Zhang et al. teach an Fc fusion protein with TGF-β1. Nevertheless, at the outset, it is noted that the primary reference of Pardridge teaches a fusion protein in which the portion comprising a CH2 and CH3 portions of IgG1 is attached at the N-terminus of GDNF. Note that the instant specification discloses that an Fc domain is a protein that includes at least a CH2 and CH3 domain (see p. 4, lines 27-29), thus, the IgG1 region disclosed by Pardridge meets the limitation of an Fc region. In addition, Hu teaches contemplates amino-terminal fusions comprising up to 100 or more amino acid residues (see p. 19, lines 15-17). Further, Chipman (WO 2015073727) teaches fusion proteins comprising a therapeutically useful polypeptide such as GDNF linked via a 

	Applicant argues at pages 8-9 that the Office has not provided any evidence that attaching an Fc domain to the N-terminus of a truncated protein, like those described in Hu, would predictably result in a properly folded and functional protein. Applicant asserts that truncated versions of proteins have a higher chance of misfolding when incorporated into a fusion protein, citing Ultee (mAbs, 2014, 6(4):810-811). Applicant concludes that it is therefore unpredictable whether an N-terminal fusion polypeptide will properly fold and function, undermining the reasonable expectation of success standard required to support a rejection on obviousness grounds.

	This argument has been fully considered but is not found persuasive. Applicant asserts that truncated versions of proteins have a higher chance of misfolding when incorporated into a fusion protein, but Utlee’s is a book review makes no mention of truncated proteins. Furthermore, as was noted in the rejections, the person of ordinary skill in the art could have reasonably expected success because in addition to being biologically active, the truncated GDNF proteins are less susceptible to proteolytic processing and dimerization, easier to produce and isolate and less likely to contain impurities (see paragraph bridging pages 17-18 of Hu). A reasonable expectation of success standard does not require a guarantee. The prior art provided ample guidance to one having ordinary skill in the art such that he or she would expect that the truncated GDNF proteins taught by Hu would make suitable replacements for the full length GDNF protein based both on their biological activity and their improved pharmacokinetics and stability.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers et al. (Current Pharmaceutical Design, 2015, Vol. 21, No. 14—of record) do not teach or suggest that serum albumin fusion proteins can aid in BBB transport (p. 1902, right column, 1st paragraph). Similarly, Jacobs et al. (Protein Engineering, Design & Selection, 2015, vol. 28 no. 10, pp. 385-3—of record) are silent with albumin binding peptide aiding drugs in passage across the BBB. Guangqing Xiao and Liang-Shang Gan (International Journal of Cell Biology, 2013, Article ID 703545, 14 pages; http://dx.doi.org/10.1155/2013/703545—hereafter “Xiao”) review strategies for transporting proteins across the blood brain barrier (BBB). For instance, Xiao teaches that single domain antibodies FC5 and FC44 can transport drugs across the BBB (see discussion at pages 7-8), but that the “the human Fc fragment transports faster in brain-to-blood direction than in blood-to-brain direction” (see left column at p. 10). Yang (20120276043) teaches attaching Fc to the C-terminal of biologically active molecules such as GDNF (see paragraphs [0014]; [0123). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649